
	

113 S322 IS: Ready to Learn Act
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 322
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mrs. Murray (for
			 herself, Mr. Franken,
			 Mr. Begich, and Ms. Hirono) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To set the United States on track to ensure children are
		  ready to learn when they begin kindergarten. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ready to Learn
			 Act.
		2.Early childhood
			 developmentThe
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301 et seq.) is amended by adding at the end the following:
			
				XSupporting
				voluntary prekindergarten
					10001.Supporting
				voluntary prekindergarten grants
						(a)Program
				authorizedFrom amounts
				available under section 10003, the Secretary is authorized to award grants, on
				a competitive basis, to eligible States to pay the Federal share of
				establishing and administering high-quality full day voluntary prekindergarten
				programs for children age 4 in the State, in order to promote school readiness
				for such children.
						(b)Application
							(1)In
				generalIf a State desires a grant under this title, the Governor
				of such State shall submit to the Secretary an application at such time, in
				such manner, and containing a plan that outlines how and when such State
				expects to provide voluntary prekindergarten for every 4-year-old in the
				State.
							(2)Subgrants to
				eligible entities
								(A)In
				generalExcept as provided in subsection (c)(2), a State that
				receives a grant under this title shall use the grant funds to award subgrants
				to eligible entities to carry out the requirements of this title.
								(B)Subgrants for
				community-based providersIn awarding subgrants under
				subparagraph (A), a State shall use not less than 25 percent of the grant funds
				provided to the State to award subgrants to eligible entities that are
				community-based providers of prekindergarten programs.
								(C)Eligible
				entitiesIn this paragraph, the term eligible entity
				includes schools, child care entities, Head Start programs, or other
				community-based providers of prekindergarten programs.
								(c)Use of
				fundsA State that receives a grant under this title shall
				use—
							(1)not less than 85
				percent of the funds provided under such grant to carry out the activities
				described in paragraphs (1) and (2) of subsection (d); and
							(2)not more than 15
				percent of such funds at the State level for quality investment described in
				subsection (d)(3).
							(d)Use of
				funds
							(1)In
				generalA State that receives a grant under this title shall use
				grant funds to provide a high-quality prekindergarten program that—
								(A)serves children
				age 4 in the State, serving first children from low-income families with
				incomes that are not more than 200 percent of the poverty line and those who
				are limited English proficient;
								(B)not later than 2
				years after the receipt of the grant, ensures that each classroom is taught by
				a teacher who has—
									(i)a
				baccalaureate degree or advanced degree in early childhood education; or
									(ii)a baccalaureate
				degree and specialized training in early childhood development;
									(C)utilizes a
				developmentally, culturally, and linguistically appropriate curriculum that is
				aligned with the State early learning standards and valid and reliable multiple
				assessments for the purpose of improving instruction; and
								(D)has a
				teacher-child ratio of not more than 1 to 10 and a group size of not more than
				20.
								(2)Allowable uses
				of fundsAfter a State has
				fulfilled the requirements described in paragraph (1), such State may use grant
				funds—
								(A)to serve younger
				children;
								(B)to increase
				salaries;
								(C)for additional
				comprehensive services as may be needed; and
								(D)for the
				construction of new facilities, or the renovation, repair, or alteration of
				existing facilities, necessary to commence or continue such
				prekindergarten.
								(3)Quality
				investmentA State that receives a grant under this title shall
				use grant funds—
								(A)to develop or
				expand a quality rating and improvement system in the State;
								(B)to carry out
				other activities needed to ensure the health and safety of children served
				under this title;
								(C)for professional
				development for teachers and staff of the prekindergarten program described in
				paragraph (1); or
								(D)to provide
				comprehensive services.
								10002.Administration
						(a)Federal share;
				non-Federal share
							(1)Federal
				shareThe Federal share of a grant under this title shall be 50
				percent of the costs of carrying out the activities described in section
				10001(d).
							(2)Non-Federal
				shareThe non-Federal share of a grant under this title shall be
				provided in cash.
							(b)Maintenance of
				effortThe Secretary may not award a grant under this title to
				any State unless the Secretary first determines that the per-child expenditure
				by the State and its political subdivisions for prekindergarten programs (other
				than funds used to pay the non-Federal share under this section) for the fiscal
				year for which the determination is made is equal to or greater than such
				expenditure for the preceding fiscal year.
						(c)Supplement not
				supplantGrant funds received under this title shall be used to
				supplement and not supplant other Federal, State, and local public funds
				expended to promote voluntary prekindergarten programs in the State.
						(d)Waiver or
				reductionThe Secretary may waive or reduce the non-Federal share
				requirement under subsection (a) or the maintenance of effort requirement under
				subsection (b) if the State demonstrates a need for such waiver or reduction
				due to financial hardship.
						(e)Provision of
				grant fundsIn awarding a
				grant under this title to a State, the Secretary shall provide the grant funds
				to the Governor of the State, to enable the Governor to designate, in
				consultation with the State Advisory Council on Early Childhood Education and
				Care established under section 642B(b) of the Head Start Act (42 U.S.C.
				9837b(b)), a lead agency to best direct the funds in a manner that improves the
				State's programs by carrying out the requirements of this title.
						(f)CoordinationIn carrying out this title, the Secretary
				shall coordinate, not less often than quarterly, with the Secretary of Health
				and Human Services regarding the review of State plans as described in section
				10001(b) and the implementation of the prekindergarten programs under this
				title.
						(g)Reporting
				Requirements
							(1)State
				ReportsEach State that receives a grant under this title shall
				submit to the Secretary an annual report detailing the effectiveness of each
				prekindergarten program in that State funded under this title.
							(2)Report to
				CongressThe Secretary shall submit to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Education and
				the Workforce of the House of Representatives an annual report that describes
				each State program of assistance for prekindergarten programs funded under this
				title.
							(3)Contents of
				ReportsA report submitted under paragraph (1) or (2) shall
				include—
								(A)a description of
				each action taken to move toward providing a high-quality prekindergarten
				education to all 4-year-olds;
								(B)a summary of each
				measure that will be taken to achieve the goal of providing full day
				high-quality prekindergarten to all 4-year-olds, including a timetable
				according to which such measures will be implemented;
								(C)a description of
				all efforts to improve the integration of full day high-quality prekindergarten
				programs with the kindergarten through grade 12 education system; and
								(D)a description of
				all efforts to educate parents about best practices for the role of parents in
				the early education of a child.
								10003.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title such sums as may be
				necessary for each of the fiscal years 2014 through
				2019.
					.
		
